Citation Nr: 0609183	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-08 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a urinary tract 
disorder.

4.  Entitlement to service connection for an eye disorder, 
claimed as secondary to Agent Orange exposure.

5.  Entitlement to service connection for a prostate 
disorder, also claimed as high fevers.

6.  Entitlement to service connection for vertigo, claimed as 
secondary to Agent Orange exposure.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for dysthymic disorder.

9.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from February 1968 through 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  That decision denied the issues 
currently on appeal.  The case has since come under the 
jurisdiction of the Cheyenne, Wyoming, RO.

For reasons set forth below, the Board notes that the issue 
of entitlement to service connection for a dysthymic disorder 
is inextricably intertwined with the issue of entitlement to 
service connection for PTSD, as medical evidence of record 
has indicated that the veteran's dysthymic disorder is 
secondary to his PTSD.  As further development is required 
with regard to the issue of entitlement to service connection 
for PTSD, adjudication of the issue of entitlement to service 
connection for a dysthymic disorder is deferred.  These 
issues, as well as the issue of entitlement to service 
connection for a back disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The weight of the evidence is against a finding that 
peripheral neuropathy is etiologically related to Vietnam 
service and exposure to Agent Orange therein.

3.  Chronic peripheral neuropathy was not manifested within 
the time frames contemplated for a presumptive grant of 
service connection.

4.  The evidence does not reasonably show that the veteran's 
urinary tract disorder had its origins during service.

5.  Astigmatic presbyopia is not presumptively recognized by 
the VA as causally related to exposure to herbicide agents 
used in Vietnam.

6.  The evidence does not reasonably show that the veteran's 
eye disorder had its origins during service.

7.  The evidence does not reasonably show that a chronic 
prostate disorder had its origins during service.

8.  The evidence does not reasonably show that the veteran 
has a current diagnosis of vertigo, or a currently diagnosed 
headache disorder.


CONCLUSIONS OF LAW

1.  A neurological disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred as 
a result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A urinary tract disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  An eye disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred as a 
result of Agent Orange exposure.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  The SOC considered the merits of 
the substantive issues.  The communications, such as letters 
from the RO dated in September 2001 and January 2002, 
provided the veteran with an explanation of what evidence was 
to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The SOC advised him of 
the evidence that had been obtained and considered.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  The basic elements for establishing the claims have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was provided to the appellant before the RO decision 
regarding the claim for benefits.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC, and its accompanying notice letter, the AOJ satisfied 
the fourth element of the notice requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Service Connection for a Neurological Disorder

Factual Background

Service medical records are silent with regards to 
complaints, findings or treatment associated with a 
neurological disorder.

Service personnel records indicate that the veteran served in 
the Republic of Vietnam from August 1970 through February 
1971.

Private and VA treatment records reflect treatment for 
neurological complaints.  A May 1991 letter from a private 
physician noted that he had treated the veteran for 15 years 
for a variety of problems, including neurological complaints.  
An April 1997 VA treatment note indicated that the veteran's 
neuropathy could be diabetic.  A July 1997 VA treatment 
record noted a diagnosis of mild generalized sensory motor 
neuropathy.  An undated 2003 private treatment record noted 
that the veteran had severe peripheral neuropathy, which had 
first manifested in the 1970s.

An August 2003 VA examination report noted that no medical 
records were available for review.  The veteran reported that 
his neurological complaints began 30 years prior.  He stated 
that no firm diagnosis had been made.  The veteran also 
indicated that he had been diagnosed with diabetes in 2003.  
The examiner indicated that there was clinical evidence of 
peripheral neuropathy.  He offered the opinion that this was 
not at least as likely as not to be related to his diabetes 
as the veteran's neurological symptoms preceded the veteran's 
diagnosis of diabetes by 30 years.

A September 2003 VA examination report noted that the 
veteran's claims folder was reviewed.  There was a reported 
diagnosis of chronic inflammatory demyelinating 
polyneuropathy.  The examiner did not offer an opinion 
regarding the etiology of this diagnosis.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (2005).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

As stated above, for peripheral neuropathy to be 
presumptively associated with Agent Orange, it must have been 
manifested within weeks or months after exposure.  The record 
shows that the veteran served in Vietnam until February 1971.  
The first clinical evidence documenting a diagnosis of 
peripheral neuropathy is an April 1997 VA treatment record.  
A May 1991 letter from the veteran's private physician noted 
that the veteran had been seen by that physician for 
neurological complaints for 15 years.  This still places the 
onset of treatment for neurological complaints several years 
after the veteran served in Vietnam.  Thus, although 
peripheral neuropathy is one of the enumerated diseases 
listed in 38 C.F.R. § 3.309(e), the manifestations of the 
veteran's diagnosis of peripheral neuropathy are not those 
which are contemplated by the regulation.

With regard to direct service connection, the Board notes 
that the question of whether the veteran's current diagnoses 
had their onset in, or are otherwise related to, active 
service involves a determination as to whether there is 
competent medical evidence of record having a bearing as to 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this regard, the Board notes that the only 
opinion linking the veteran's peripheral neuropathy to 
service is the August 2003 VA examiner.  However, a review of 
that examination report indicates that the examiner did not 
review the claims folder and relied on the veteran's reported 
history in reaching the opinion that the veteran's neuropathy 
was more likely a result of service than his diabetes.  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  In this 
regard, though the veteran has reported experiencing symptoms 
shortly after service, the clinical evidence does not reflect 
treatment for neurological complaints for several years 
thereafter.  Accordingly, in the absence of clinical evidence 
linking the veteran's diagnoses to service, service 
connection for a neurological disorder is denied.

III.  Service Connection for a Urinary Tract Disorder

Factual Background

Service medical records are silent with regard to complaints, 
treatment or findings associated with a urinary tract 
disorder.

VA and private treatment notes reflect continued treatment 
for recurrent urinary tract infections beginning in April 
1992.  An April 1992 private treatment note indicated that 
the veteran reported he had some blockage of the urethra in 
the 1970s.  An October 1992 private treatment note reported a 
diagnosis of urethral stricture with recurrent urinary tract 
infection.  An October 1992 private operative report noted 
that the veteran underwent a urethral reconstruction.  A July 
2003 VA treatment note reported that the veteran was just 
getting over a urinary tract infection.

Analysis

The clinical evidence reflects that the veteran has been 
diagnosed with recurrent urinary tract infections.  However, 
the clinical evidence of record does not indicate that such 
infections are etiologically related to the veteran's 
military service.  Service medical records do not contain 
comments, complaints or findings associated with a urinary 
tract disorder.  Moreover, the first clinical evidence of 
such complaints is an April 1992 private treatment note.  
Such treatment records, dated over 20 years after the 
veteran's period of service, do not offer comments on the 
etiology of the veteran's disorder, except to note a urethral 
stricture.  Accordingly, service connection for a urinary 
tract disorder is denied.

IV.  Service Connection for an Eye Disorder

Factual Background

Service medical records do not reflect complaints, findings 
or treatment associated with an eye disorder.

A May 1999 private treatment note indicated that the veteran 
complained of blurry vision.  He indicated that he did not 
wear glasses.  A slight prepapillary atrophy of the right eye 
was noted.  The veteran was diagnosed with astigmatic 
presbyopia.  It was noted that his ocular health was within 
normal limits.  No comments were made regarding the etiology 
of the veteran's diagnosis.

Analysis

Service connection may generally be established either 
through direct connection or presumptively.  In this 
instance, the veteran's diagnosed eye disorder is not 
afforded presumptive service connection based on herbicide 
exposure because astigmatic prebyopia is not listed on the 
presumptive list found in 38 C.F.R. § 3.309(e).  However, 
that does not preclude the veteran from establishing direct 
service connection for such disorder.

The clinical evidence of record does not reflect a diagnosed 
eye disorder until May 1999, over twenty years after service.  
Moreover, service medical records do not contain complaints, 
findings or treatment associated with an eye disorder.  Given 
the absence of inservice findings, and the clinical evidence 
reflecting a 1999 diagnosis, service connection on a direct 
basis for an eye disorder is denied.

V.  Service Connection for a Prostate Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with a prostate disorder.

VA treatment notes dated from October 1996 through February 
1999 indicate that the veteran was evaluated on several 
occasions because of an elevated PSA.  A February 1999 VA 
treatment note indicated that the examination was negative.

A September 2003 VA examination report diagnosed the veteran 
with benign prostatic hypertrophy.  No comments are made 
regarding the etiology of this disorder.

Analysis

The evidence of record reflects a clinical diagnosis of 
benign prostatic hypertrophy.  However, there is no clinical 
evidence linking such diagnosis to service.  Service medical 
records do not contain complaints, findings or treatment 
associated with a prostate disorder.  In addition, the first 
objective evidence of prostate complaints is dated in October 
1996 when VA treatment notes document an elevated PSA.  
Clinical records do not comment on the etiology of benign 
prostatic hypertrophy and there is no medical evidence 
linking such disorder to service.  Accordingly, service 
connection for a prostate disorder is denied.


VI.  Service Connection for Vertigo

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with vertigo.

With the exception of a November 1981 private treatment note 
reflecting treatment for a duodenal ulcer and duodenitis, 
with accompanying vertigo, neither private nor VA treatment 
notes reflect a diagnosis of a disorder associated with, or 
underlying, subjectively expressed complaints of vertigo.

Analysis

As noted above, the Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In this instance, 
there is no clinical evidence of a present disability for 
which service connection may be granted.  While the veteran 
reports complaints of vertigo, the clinical evidence of 
record does not reflect a currently diagnosed disorder.  The 
only clinical evidence referring to vertigo is a private 
treatment record dated in November 1981, over 20 years ago.  
In the absence of a current disability, service connection 
for vertigo is denied.

VII.  Service Connection for a Headache Disorder

Factual Background

Service medical records are silent with regard to complaints, 
findings or treatment associated with a headache disorder.

Private and VA treatment records dated from November 1981 
through January 2003 reflect complaints of headaches.  
However, such treatment records do not note a diagnosed 
chronic headache disorder.  A January 2001 VA MRI report 
indicated that the veteran was being evaluated for complaints 
of headaches, weakness and fatigue.  The MRI was interpreted 
as being normal.  A 2003 private treatment note reported a 
history of right sided headaches in the 1990s.  These records 
do not contain any informed medical opinion relating a 
currently diagnosed chronic headache disorder to service.

Analysis

The clinical evidence of record does not document a currently 
diagnosed headache disorder.  The Board notes that the 
veteran's treatment records do document complaints of 
headaches.  However, in the absence of a diagnosed underlying 
chronic disorder, which is also clinically shown to be of 
inservice origins, service connection for a headache disorder 
is denied.


ORDER

Entitlement to service connection for a neurological 
disorder, claimed as secondary to Agent Orange exposure, is 
denied.

Entitlement to service connection for a urinary tract 
disorder, is denied.

Entitlement to service connection for an eye disorder, 
claimed as secondary to Agent Orange exposure, is denied.

Entitlement to service connection for a prostate disorder, 
also claimed as high fevers, is denied.

Entitlement to service connection for vertigo, claimed as 
secondary to Agent Orange exposure, is denied.

Entitlement to service connection for headaches, is denied.


REMAND

A review of the record indicates that the veteran injured his 
back during service, in January 1969.  He was treated on 
three different occasions for continued complaints of pain.  
He was noted to have paravertebral muscle spasm and decreased 
straight leg raising.  The diagnosis was muscular strain.  
Clinical evidence developed after service indicates that the 
veteran started receiving treatment in December 1980 for 
another back injury.  To date, the veteran has not been 
afforded a VA examination to determine if any current back 
disorder may have had its origins with his 1969 back injury.  
The Board finds that, in fairness to the veteran, such an 
examination is warranted.

A September 2003 VA examination report noted diagnoses of 
PTSD and dysthymic disorder.  The examiner noted that the 
veteran's PTSD was more closely connected to traumatic 
childhood trauma as opposed to his military trauma.  He did 
indicate, however, that the veteran's PTSD was more likely 
than not "permanently exacerbated by his combat experiences 
in Vietnam."  The examiner went on to note that the 
veteran's dysthymic disorder is secondary to his PTSD.  A 
review of the record indicates that the veteran submitted 
information regarding his claimed stressors.  He claims that 
his base came under mortar attack and that several convoys he 
participated in also came under attack.  While the veteran's 
service personnel records and statements regarding his 
claimed stressors have been associated with the claims 
folder, there are no indications that a request for 
information verifying the veteran's claimed stressors has 
been made to the U.S. Army and Joint Services Records 
Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of any current 
back disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that any element of a currently 
diagnosed back disorder had its origins 
during the veteran's period of service; 
specifically, his 1969 back injury.

2.  Prepare a letter asking the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might 
corroborate the veteran's reported in- 
service stressors.  The RO should 
provide JSRRC with a summary of claimed 
service stressors, copies of service 
personnel records, and any other 
documents needed by JSRRC to 
corroborate claimed stressors.  JSRRC 
should be asked to provide any 
available histories of the veteran's 
unit during the time he was in Vietnam.  
If the information provided to JSRRC 
cannot be otherwise corroborated, it 
should be so indicated by JSRRC.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


